DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 08/24/2022. No claims have been amended. Claims 18-23 and 27-46 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23 and 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,068,935 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,068,935 recite the entirety of limitations of claims 18-23 and 27-46 of the instant application and additionally claims “facilitating delivery of targeted content to the user device that accessed the website based on predicting, using the machine learning model, a likelihood of whether the user device that accessed the website will perform a conversion action based on the position of the website in the p-dimensional embedding.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-23 and 27-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 2A, Prong I: Independent claim 18 recites a method for training a machine learning model to predict a likelihood of a conversion event using accessed web browsing history data and received conversion event data. Under Step 2A, Prong I, claim 18 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Training a machine learning model to predict a likelihood of a conversion event using accessed web browsing history data and received conversion event data is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations. Other limitations to the claims include accessing web browsing history data associated with a first group of user devices; generating an embedding of a first plurality of websites based on the web browsing history data; receiving conversion event data indicating that at least a subset of user devices from a second group of user devices visited at least one website from a second plurality of websites and performed at least one conversion action, the second plurality of websites at least partially overlapping with the first plurality of websites; and training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 18 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 18 recites the following additional elements: User device. These additional elements in claims 18 is not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. user device accessing websites, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 18 recites “training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.” However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely training a machine learning model with known inputs (e.g. conversion event data and position of each website in the dimensional embedding) in order to predict a likelihood of an event (e.g. conversion) is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). It has been well-known since at least 1996 that the “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so.” (See Wikipedia: Machine learning: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.”). Claim 18 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose processor” elements, ¶ [0026], for implementing the user device, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 19-23 and 27-46 further recite the method of claim 18. Dependent claims 19-23 and 27-46 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 18. For example, claims 19-23 and 27-46 further describe the inputs being trained by the machine learning model in order to predict a likelihood that a conversion event will occur – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 19-23 and 27-46, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-23, 27-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,878,480 to Hueter in view of U.S. Publication 2014/0297394 to Li.

With respect to Claim 18:
Hueter teaches:
A computer implemented method, comprising: accessing web browsing history data associated with a first group of user devices (i.e. accessing clickstream data associated with a web visitor browsing a website) (Hueter: Cols. 12-13 Lines 63-11 “FIG. 8 shows the embodiment of the system to collect behavior data from a website and the translation of behavior events into subject-object affinities. As the website visitor browses the website, using a web, or client, browser, the web server generates the page to be displayed as HTML, and then sends the HTML to the client browser, which then displays the page to the visitor. In addition the website includes hidden code, called a web beacon that collects information about the page and sends it to the tracking and profiling server, which is generally independent of the web site server. The profiling server accepts the browser information via a web service and then saves it into a clickstream database. The clickstreams are then passed through an event filter that converts the clickstream data, for example a URL, into a subject-object event. Finally, the resulting events are converted to affinities using the target model.”);
generating an embedding of a first plurality of websites based on the web browsing history data (i.e. generating vector/dimensions embedding a plurality of URLs or subsequent URLs based on the user’s interaction with first website) (Hueter: Col. 10 Lines 39-49 “In this case there is an antecedent object, and associated object vector BA, that occurs first, and then a consequent object, and associated object vector Be, that occurs second. In the symmetric case this reduces to a single set of vectors {B A}={B J. Training the object vectors follows the method of the following steps: first, the similarity data is split randomly into training data and testing data, whereby the training data is used to calculate the next set of coefficients, and the testing set is used to assess whether the incremental dimension is effective in predicting similarities.” Furthermore Col. 13 Lines 18-24 discloses objects are URLs identified from user’s subsequent actions; “FIG. 9 shows an example of the collection of object interactions and option links from a web page. The universal resource locator (URL) identifies how to retrieve a particular web page from the web server. The URL of the web page represents the direct action of the subject, while other URLs on the page, or page links, represent subsequent actions that the subject might take.”);
receiving conversion event data indicating that at least a subset of user devices from a second group of user devices visited at least one website from a second plurality of websites and performed at least one conversion action, […] (i.e. accessing clickstream data associated with other users who have accessed the same webpage) (Hueter: Col. 18 Lines 22-35 “The site consists of a number of elements, including, but not limited to, links to social events, news articles, advertisements, and promotional offers. The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously. The resulting subject and object profiles are then used by the content matching engine to personalize the events, news, advertisements, and offers to the personal tastes of the user. Similarly, the subject-matching engine can match the current user to other users who have browsed the site and recommend that they link up.”); and
training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented (i.e. training model using the clickstream data and event data, which represents subsequent URLs, in order to predict a probability that user will perform target goal, wherein the user is a new web visitor accessing the webpage therefore the web browsing history data is not accessible nor can be received) (Hueter: Col. 12 Lines 2-19 “Thus, given a set of affinities based on the target model, the corresponding subject vectors can be derived using the single subject update method according to the following steps: once the subjects have been trained, then the subject and object vectors are used to calculate the predicted affinities for all of the affinities used in the subject training. The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 18 Lines 22-29 “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Col. 16 Lines 31-42 further discloses this segmentation process; “The seed is compared to the top 1 variable that has been set for the page. If the seed is less than top 1, then the visitor is assigned to segment 1, which is the segment that is shown targeted recommendations as generated using the methods in this invention. If the seed is greater than or equal to top 1 but is less than the top2 script variable, then the visitor is assigned to segment 2, which is shown the pre-existing site content and is tracked by the system as a reference, or control, for segment 1. If the seed is greater than or equal to top2, then the visitor is assigned to segment 3, in which case the visitor is shown the pre-existing site content, but is not tracked as a reference within the system reporting.” Furthermore, as cited in Cols. 18-19 Lines 61-4 “In particular this allows a website to create dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID and the scheme identifier that has been configured to generate targeted information for this application. The web service then looks up the subject ID of the website visitor and the object ID of the referring URL and requests targeted content for the configured scheme.”).
Hueter does not explicitly disclose the second plurality of websites at least partially overlapping with the first plurality of websites.
However, Li further discloses the second plurality of websites at least partially overlapping with the first plurality of websites (i.e. IP address of webpages are indexes and organized according to attribute types) (Li: ¶¶ [0058] [0059] “Additionally, user behavior data may be updated in response to monitoring of user interactions with monitoring web content on a real-time basis. At block 504, the user behavior data is processed to generate one or more indices. Indices are representative one or more user behaviors and are keyed by attribute type. Indices may be generated according to the number of attribute types available corresponding to each user behavior. For example, given a particular user behavior, an index may be generated for just one attribute type ( e.g., IP address), or multiple permutations of attribute types ( e.g., IP address, as well as IP address and user agent string, etc.)… At block 506, indices are processed to generate a multi-indexed user behavior hypercube representing one or more user behavior data points. Each index forming a component of the multi-indexed user behavior hypercube is retrievable by the attributes forming the key for that particular index. Thus, each user behavior data point is accessible by one or more indices and their associated keys.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s second plurality of websites at least partially overlapping with the first plurality of websites to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented. One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 19:
Hueter does not explicitly disclose the computer implemented method of claim 18, wherein the web browsing history data associated with the user device is not available because of privacy settings of the user device.
However, Li further discloses wherein the web browsing history data associated with the user device is not available because of privacy settings of the user device (i.e. user device has disabled cookie-based tracking) (Li: ¶¶ [0025] [0026] [0027] “This problem may also exist if a user disables cookies on their web browser, and such problems are especially prevalent in users of mobile devices that utilize web browsers which don't support third-party cookie capabilities or are set up to disable cookies by default…In their most basic form, the system and methods of the present description seek to generate and utilize a multi-indexed data structure representing user behavior, also referred to herein as a poly-indexed user behavior data cube or hypercube, to associate consumer behaviors with retrievable data in a cookie-disabled system, such as from cookie-disabled mobile browsers. In certain embodiments, the system stores user behavior data relating to prior offline and online activities of a user. The user behavior data is processed to generate indices defining relationships between attribute data and user behaviors or events, such as interactions with monitored web content. The generated indices can then be assembled and associated into an aggregated data structure defining relationships between the various indices. In this way, the aggregated data structure can be made up of a series of indices, wherein each of the indices relates to a particular user behavior associated with a given set of user attributes…In one embodiment, the aggregated data structure takes the form of a poly-indexed hypercube. Each index may be accessible, for example, by using a subset of the attribute data as key for the index, such as one or more traditional targeting data or behavioral targeting data, as discussed above. The data structure may be augmented with additional data as further user behavior data is received and stored by the system. In this way, the poly-indexed hypercube can "grow" or expand to include additional indices representing behaviors associated with additional subsets of attribute data. In accordance with further embodiments described herein, performance data may be used to optimize associations between indices and user behavior data. Additionally, performance data may also be used to optimize utilization of the poly-indexed hypercube to select advertisements from an advertisement cache.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s web browsing history data associated with the user device is not available because of privacy settings of the user device to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 20:
Hueter teaches:
The computer implemented method of claim 18, wherein the conversion event data indicates (1) that at least one user device from the second group of user devices visited a website and was exposed to at least one item of targeted content and (2) conversion actions associated with the at least one item of targeted content (Hueter: Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.” Furthermore, as cited in Col. 13 Lines 24-34 “The page links are therefore indirect actions or events. A page may have multiple direct events, for example the list of items purchased on the purchase confirmation page, but generally these events will all be of the same event type. Similarly, a page may have multiple page links, but these will often be of different event types. For example, FIG. 9 shows some links to content associated with the selected item of interest, as well as other "recommendation" links to other items that the system has determined to be of potential interest to the subject.”).

With respect to Claim 21:
Hueter teaches:
The computer implemented method of claim 18, wherein the at least one conversion action is a visit to a website associated with a brand (i.e. website visitation is associated with category of products or brand) (Hueter: Col. 8 Lines 14-21 “In the case where the subject is presented with an object multiple times, if the subject continues to not select the object for consideration, then the weight of the event may be increased with each rejection of that option. Note that at each level of the website, there may be different indirect events on a given web page, such as a listing of a category's products and recommended products within that category.”).

With respect to Claim 22:
Hueter teaches:
The computer implemented method of claim 18, wherein: the conversion event data indicates that a user device from the subset of user devices was exposed to the item of targeted content (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and
the at least one conversion action is an indication that the user device from the subset of user devices visited a website associated with a brand after being exposed to the item of targeted content (i.e. user purchases product on website after viewing advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 23:
Hueter does not explicitly disclose the computer implemented method of claim 18, further comprising: receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites; determining the position in the embedding of the website accessed by the user device; and executing the machine learning model to select the item of targeted content to display to the user device.
However, Li further discloses:
receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites (i.e. user device has disabled cookie-based tracking) (Li: ¶¶ [0025] [0026] “This problem may also exist if a user disables cookies on their web browser, and such problems are especially prevalent in users of mobile devices that utilize web browsers which don't support third-party cookie capabilities or are set up to disable cookies by default…In their most basic form, the system and methods of the present description seek to generate and utilize a multi-indexed data structure representing user behavior, also referred to herein as a poly-indexed user behavior data cube or hypercube, to associate consumer behaviors with retrievable data in a cookie-disabled system, such as from cookie-disabled mobile browsers. In certain embodiments, the system stores user behavior data relating to prior offline and online activities of a user. The user behavior data is processed to generate indices defining relationships between attribute data and user behaviors or events, such as interactions with monitored web content. The generated indices can then be assembled and associated into an aggregated data structure defining relationships between the various indices. In this way, the aggregated data structure can be made up of a series of indices, wherein each of the indices relates to a particular user behavior associated with a given set of user attributes.”); 
determining the position in the embedding of the website accessed by the user device (i.e. determining a user’s path through a webpage and referral sites that lead to a purchase) (Li: ¶ [0098] “Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered. A correlation may be identified, such as for user purchases, for example. An identified correlation may be used to target potential purchasers by targeting content or advertisements to particular users.”); and 
executing the machine learning model to select the item of targeted content to display to the user device (Li: ¶ [0057] “The advertisement recommendation module 256 may utilize machine learning algorithms, statistic modeling, and/or optimization processing techniques to blend the advertiser's multi-tier CRM data and multi-tier indexed advertising performance data with advertising targeting data. All ads will be ranked and will be output to the recommended advertisement list 260 by the advertisement recommendation module 256.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s receiving an indication that a user device that does not report cookie information is accessing a website from the first plurality of websites; determining the position in the embedding of the website accessed by the user device; and executing the machine learning model to select the item of targeted content to display to the user device to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 27:
Hueter does not explicitly disclose the computer implemented method of claim 18, further comprising: identifying a plurality of clusters of websites in the embedding, the machine learning model trained to predict the likelihood that the item of targeted content will produce the conversion event based a cluster from the plurality of clusters associated with the position in the embedding.
However, Li further discloses:
identifying a plurality of clusters of websites in the embedding (i.e. identifying a network of sites in the multi-indexed user behavior hypercube) (Li: ¶¶ [0058] [0059] “Additionally, user behavior data may be updated in response to monitoring of user interactions with monitoring web content on a real-time basis. At block 504, the user behavior data is processed to generate one or more indices. Indices are representative one or more user behaviors and are keyed by attribute type. Indices may be generated according to the number of attribute types available corresponding to each user behavior. For example, given a particular user behavior, an index may be generated for just one attribute type ( e.g., IP address), or multiple permutations of attribute types ( e.g., IP address, as well as IP address and user agent string, etc.)… At block 506, indices are processed to generate a multi-indexed user behavior hypercube representing one or more user behavior data points. Each index forming a component of the multi-indexed user behavior hypercube is retrievable by the attributes forming the key for that particular index. Thus, each user behavior data point is accessible by one or more indices and their associated keys.” Furthermore, as cited in ¶ [0098] “Another approach includes profile-type ad targeting. In this approach, user profiles specific to a user may be generated to model user behavior, for example, by tracking a user's path through a web site or network of sites, and compiling a profile based at least in part on pages or advertisements ultimately delivered. A correlation may be identified, such as for user purchases, for example. An identified correlation may be used to target potential purchasers by targeting content or advertisements to particular users.”), 
the machine learning model trained to predict the likelihood that the item of targeted content will produce the conversion event based a cluster from the plurality of clusters associated with the position in the embedding (i.e. machine learning is used to determine that a user will have a high conversion rate based on performance data associated with the multi-indexed user behavior hypercube) (Li: ¶¶ [0052] [0053] “In certain embodiments, online query unambiguous module 240 may also be configured to retrieve performance data for particular sets of attributes from performance feedback module 248. Performance data may be stored in one or more databases, distributed or otherwise, in a manner similar to databases storing the data cache making up the multi-indexed user behavior cube 220. Thus, in certain embodiments, online query unambiguous module 240 and performance feedback module 248 may retrieve relevant performance data by key in the same way indices are retrieved from the multi-indexed user behavior cube 220. The performance feedback module 248 may access the appropriate distributed server that contains the performance data corresponding to the specified attributes. Performance feedback module 248 processes the sets of user behavior data using the performance feedback data relevant to each set of behavior data in order to improve behavior matching quality for the respective user behavior data retrieved from poly-indexed user behavior cube 220. In certain embodiments, performance feedback module 248 may utilize one or more machine learning approaches to further optimize processing of performance data targeted and to improve behavior matching quality…Performance feedback module 248 may analyze the effectiveness of various advertisements for the selected advertiser based on the specified targeting criteria, and provide a rating of such advertising effectiveness to the online query unambiguous module 310. For example, if the selected advertiser has a high click-through rate for certain advertisements sharing a particular set of user attributes, such advertisements may recommended for retargeting by the performance feedback module 248. In other words, advertisements having a high conversion rate for a particular advertiser may be recommended for retargeting.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s identifying a plurality of clusters of websites in the embedding, the machine learning model trained to predict the likelihood that the item of targeted content will produce the conversion event based a cluster from the plurality of clusters associated with the position in the embedding to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 28:
Hueter teaches:
The computer implemented method of claim 18, wherein the web browsing history data associated with the first group of user devices includes cookie data (Hueter: Col. 15 Lines 60-67 “Next, the script attempts to read the visitor's cookie information. The cookie information includes a visitor tracking identifier that is unique to that user on that computer or browser; a session identifier that links the current sequence of actions together; and a segment assignment that determines whether the visitor is to be presented with dynamic content from the Resonance system or the pre-existing site content.”).

With respect to Claim 29:
Hueter teaches:
The computer implemented method of claim 18, wherein the conversion event data indicates that at least a subset of user devices from the second group of user devices were exposed to the item of targeted content when visiting the at least one website from the second plurality of websites (Examiner notes that this process is applied to other users or a second user) (i.e. a second user navigates through webpages after being exposed to advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 30:
Hueter teaches:
The computer implemented method of claim 18, wherein the web browsing history data indicates that at least a subset of user devices from the first group of user devices were exposed to the item of targeted content when visiting at least one websites from the first plurality of websites (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”).

With respect to Claim 31:
Hueter teaches:
The computer implemented method of claim 18, wherein: the web browsing history data includes an indication that a first user device from the first group of user devices visited a first website from the first plurality of websites and was exposed to a first item of targeted content  (i.e. user views product on website via advertisement) (Hueter: Col. 7 Lines 26-36 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content. There may be a sequence of interactions with an object to reach the target outcome, with each action leading towards that goal indicating an increased affinity and weight of the subject to the object.” Furthermore, as cited in Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and
the conversion event data includes an indication that a second user device from the second group of user devices visited the first website and was exposed to a second item of targeted content (i.e. conversion data includes other subject profiles of a second user navigating and interacting with the same object as the target subject or object B) (Hueter: Col. 2 Lines 13-22 “To generate a recommendation of a particular object to a particular subject, the subject's profile is compared to the profiles of other subjects that have rated the object. Given the similarities and dissimilarities of objects that have been rated in common, an estimate of the subject's response is generated. In a recommendation system, the system would generate estimates for a variety of objects rated by similar people and return as recommendations the objects with the highest predicted ratings.” Furthermore, as cited in Col. 7 Lines 10-25 “In some cases the affinities are generated by explicit action of the subject. In other cases, such as in website browsing, the affinities are inferred from the behavior of the subject. In this case the affinities and weights are modeled by the aggregate behavior of the subjects as defined by the target model, which takes a sequence of behavior and converts it into a set of affinities. The behavior sequence consists of a set of events and each event consists of a subject, object, type of event, and timestamp of when the event occurred. The event, or target, model treats the time order of events as important when there are multiple events for a single object, but generally does not consider the time ordering of events across objects; that is, if a subject interacts with object A and then object B, that is considered the same as interacting with object Band then object A.”).

With respect to Claim 32:
Hueter teaches:
The computer implemented method of claim 18, wherein: the web browsing history data includes an indication that a first user device from the first group of user devices visited a first website from the first plurality of websites and was exposed to a first item of targeted content (i.e. user browses through website and is exposed to advertisement with product) (Hueter: Cols. 7-8 Lines 60-1 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated.”); and
the conversion event data includes an indication that a second user device from the second group of user devices visited a second website from the second plurality of websites and was exposed to the first item of targeted content (i.e. conversion data includes other subject profiles of a second user navigating and interacting with the same object as the target subject or object B) (Hueter: Col. 2 Lines 13-22 “To generate a recommendation of a particular object to a particular subject, the subject's profile is compared to the profiles of other subjects that have rated the object. Given the similarities and dissimilarities of objects that have been rated in common, an estimate of the subject's response is generated. In a recommendation system, the system would generate estimates for a variety of objects rated by similar people and return as recommendations the objects with the highest predicted ratings.” Furthermore, as cited in Col. 7 Lines 10-25 “In some cases the affinities are generated by explicit action of the subject. In other cases, such as in website browsing, the affinities are inferred from the behavior of the subject. In this case the affinities and weights are modeled by the aggregate behavior of the subjects as defined by the target model, which takes a sequence of behavior and converts it into a set of affinities. The behavior sequence consists of a set of events and each event consists of a subject, object, type of event, and timestamp of when the event occurred. The event, or target, model treats the time order of events as important when there are multiple events for a single object, but generally does not consider the time ordering of events across objects; that is, if a subject interacts with object A and then object B, that is considered the same as interacting with object Band then object A.”).

With respect to Claim 33:
Hueter teaches:
The computer implemented method of claim 18, wherein the conversion event data includes aggregated conversion information (i.e. normalizes all product interactions across single vendor transaction histories) (Hueter: Col. 2 Lines 58-63 “Shopping basket analysis is also not specific to individual subjects, but rather to aggregate transaction histories across all subjects. By contrast, the present invention automatically normalizes all product profiles across product categories and can combine information across single vendor transaction histories.”).

With respect to Claim 34:
Hueter teaches:
The computer implemented method of claim 33, wherein the aggregated conversion information is aggregated across at least one of: users, websites, time of a day, or device location (i.e. normalizes all product interactions across single vendor transaction histories) (Hueter: Col. 2 Lines 58-63 “Shopping basket analysis is also not specific to individual subjects, but rather to aggregate transaction histories across all subjects. By contrast, the present invention automatically normalizes all product profiles across product categories and can combine information across single vendor transaction histories.”).

With respect to Claim 35:
Hueter teaches:
The computer implemented method of claim 18, wherein the conversion event data includes per-user conversion information (i.e. conversion tracking is set for single user during their transaction process) (Hueter: Col. 16 Lines 8-13 “In order to recognize the visitor upon a later return, the tracking ID 10 cookie is set to last indefinitely, for example 10 yrs, while the session ID cookie only persists for sufficient time to connect different episodes of a single transactional activity, typically 30 minutes.”).

With respect to Claim 36:
Hueter teaches:
The computer implemented method of claim 18, wherein: the targeted content is associated with a brand (i.e. recommendation is for products within category/brand of interest) (Hueter: Col. 12 Lines 36-43 “An application interface, such as a client web browser, generates a recommendation request for items within a specific set of objects ( catalog) relative to the application. The recommendation request identifies the application, the application user, or subject, the number of records to return, and the request type. The request context may include a currently viewed item, which is cross-linked through an object lookup to an internal reference catalog.” Furthermore, as cited in Col. 8 Lines 17-21 “Note that at each level of the website, there may be different indirect events on a given web page, such as a listing of a category's products and recommended products within that category.”); and
the conversion event data includes at least one of: purchase information from purchase confirmation websites, information indicating an interaction with a predefined advertisement, an indication of a visit to a retail location, information indicating a visit to a website associated with the brand, or information indicating interest in a product category (i.e. user makes purchase of item, consuming desirable content, visits store and uses kiosk, browses website, and user interest in a category of products) (Hueter: Col. 7 Lines 26-33 “FIG. 2 shows the general conversion of clickstream behavior data into profiled subjects and objects. The behavior data consists of a set of actions, or behavior events, as described above, such as browsing a website, using a kiosk, or viewing a media device, whereby the actions are directed towards some outcome, such as purchasing a product, retrieving information, or finding and consuming desirable content.” Furthermore, as cited in Col. 8 Lines 14-21 “In the case where the subject is presented with an object multiple times, if the subject continues to not select the object for consideration, then the weight of the event may be increased with each rejection of that option. Note that at each level of the website, there may be different indirect events on a given web page, such as a listing of a category's products and recommended products within that category.”).

With respect to Claim 37:
Hueter does not explicitly disclose the computer implemented method of claim 18, wherein the machine learning model is trained to predict the likelihood that the item of targeted content will produce the conversion event based on at least one of: when a website containing the item of targeted content was accessed and/or displayed, historical website visitation events, device location, or time of day.
However, Li further discloses wherein the machine learning model is trained to predict the likelihood that the item of targeted content will produce the conversion event based on at least one of: when a website containing the item of targeted content was accessed and/or displayed, historical website visitation events, device location, or time of day (i.e. machine learning is applied to conversion or contextual data such as time of interaction on website, website browsing data, location determined by GPS, and time) (Li: ¶ [0061] “At block 514, the set of user behavior data retrieved from the multi-indexed user behavior hypercube is optimized using performance feedback data. In certain embodiments, the user behavior data may also be optimized using machine learning techniques and unambiguity processing techniques.” Furthermore, as cited in ¶ [0054] “For example, unambiguity computations can be utilized to consider contextual data surrounding the generation of the particular user behavior data, such as recency of the data, time of interaction, browser data, as well as other contexts, in order to determine whether the subset of user behavior data is particularly suitable for a given advertisement context. A person having skill in the art would recognize that additional optimization techniques may be used within the scope and spirit of the description.” Furthermore, as cited in ¶ [0045] “Such data fields may include, for example, an identity of the IP address 302 of the user or corresponding device, a user agent string 304, or a location 306 of the user, such as determined by GPS or geo-location methods. Rows of data may also contain any number of the illustrated data types, as well as any number of the attribute types discussed above, and preferably also contains other information with respect to the user's prior history, such as purchase history and other marketing information generally.” Furthermore, as cited in ¶ [0090] “In one embodiment, as an individual interacts with a software application, e.g., an instant messenger or electronic mail application, descriptive content, such in the form of signals or stored physical states within memory, such as, for example, an email address, instant messenger identifier, phone number, postal address, message content, date, time, etc., may be identified.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s machine learning model is trained to predict the likelihood that the item of targeted content will produce the conversion event based on at least one of: when a website containing the item of targeted content was accessed and/or displayed, historical website visitation events, device location, or time of day to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “it is desirable to provide an alternative system and method for targeting advertising to consumers based on both traditional targeting data and behavioral targeting data, such as their previous online and offline activities.” (Li: ¶ [0025]).

With respect to Claim 38:
Hueter teaches:
The computer implemented method of claim 18, wherein the embedding is generated using a database that includes at least one of keywords or topics derived from the textual and/or graphical content of a webpage (i.e. embedding or associations are based on keywords or products of content from the webpage) (Hueter: Col. 15 Lines 54-60 “According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted. These are used both for generating affinity events for the visitor/subject and item/object combination and for defining the context for recommendations as will be described in FIG. 12.”).

With respect to Claim 39:
Hueter teaches:
The computer implemented method of claim 18, further comprising: defining an encoding layer based on the embedding, the encoding layer being a reduced dimensional space capturing similarities between websites (i.e. HTML code is utilized in order to determine contextual similarities between webpages) (Hueter: Col. 15 Lines 37-57 “This is done as follows; Using the document object model (DOM), the Resonance script scans through the HTML source to find all of the links that match a pre-defined content pattern, or regular expression. The script variables may define different areas of the page to search for links. This is done using HTML <div> elements. These <div> elements may demarcate where to find links to define objects for contextual reference in making recommendations; links that are to be overwritten by the recommendations; and links that are to be included or excluded in the profiling. As each item is extracted from its link, the item ID and reference <div> are added to the content list that will be submitted to the web service at the end of the page processing. Note that since the script will start executing as soon as the web browser encounters it in the HTML code, the script needs to be placed after all of the links that are to be processed. Next, the Resonance script retrieves the page URL and referring URL from the DOM. According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted.”),
the machine learning model trained to predict the likelihood that the item of targeted content will produce the conversion event based on a position of a website in the encoding layer (i.e. machine learning is applied to determine the conversion probability which is based on weights identified by object vectors which represent a position of a website) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity  values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).

With respect to Claim 40:
Hueter teaches:
The computer implemented method of claim 39, wherein the encoding layer is defined by a machine learning technique using (1) data associated with positions of websites in the embedding and (2) keyword data and/or topic data (i.e. target model or learning model is trained with html code identifying keyword/topic data and object vectors identifying position of website) (Hueter: Col. 15 Lines 37-57 “This is done as follows; Using the document object model (DOM), the Resonance script scans through the HTML source to find all of the links that match a pre-defined content pattern, or regular expression. The script variables may define different areas of the page to search for links. This is done using HTML <div> elements. These <div> elements may demarcate where to find links to define objects for contextual reference in making recommendations; links that are to be overwritten by the recommendations; and links that are to be included or excluded in the profiling. As each item is extracted from its link, the item ID and reference <div> are added to the content list that will be submitted to the web service at the end of the page processing. Note that since the script will start executing as soon as the web browser encounters it in the HTML code, the script needs to be placed after all of the links that are to be processed. Next, the Resonance script retrieves the page URL and referring URL from the DOM. According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted.” Furthermore, as cited in Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity  values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.”).

With respect to Claim 41:
Hueter teaches:
The computer implemented method of claim 39, wherein the machine learning model is trained to predict the likelihood that the item of targeted content will produce the conversion event based on a proximity of the website to a target website in the encoding layer, the target website being a website selected for the item of targeted content (i.e. target model is trained according to affinity values which represent distance to target event) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 8 Lines 4-10 “Events may be generated explicitly by the subject selecting a specific object, or implicitly by the subject being presented with an object as a possible option to be selected. As the subject moves closer to the target event, the affinity of the subject to the object generally increases, as does the significance of that affinity measurement.” Furthermore, as cited in Col. 18 Lines 41-55 “FIG. 17 shows an embodiment of personalized data feeds. A common type of data feed is really simple syndication, or RSS. In this embodiment the user subscribes to content from the destination website. Based on the user's past behavior, the content profiling and recommendation server generates content as an XML feed, which is then fed as a RSS feed to the user's personal web page. When the user selects a personalized content item from the RSS feed, then the user is taken to the destination site, where the user may interact in various ways with the selected content or other content on the destination website, including reaching a defined goal or target event. These interactions are recorded by the tracking beacon (JavaScript) and submitted to the profiler, which then updates the user's profile to generate more accurately targeted content.”).

With respect to Claim 42:
Hueter teaches:
The computer implemented method of claim 39, wherein: the encoding layer is used to automatically generate appropriate names and/or descriptive keywords for identifying a plurality of clusters of websites (i.e. HTML code is utilized in order to determine contextual similarities between webpages using keywords/topics) (Hueter: Col. 15 Lines 37-57 “This is done as follows; Using the document object model (DOM), the Resonance script scans through the HTML source to find all of the links that match a pre-defined content pattern, or regular expression. The script variables may define different areas of the page to search for links. This is done using HTML <div> elements. These <div> elements may demarcate where to find links to define objects for contextual reference in making recommendations; links that are to be overwritten by the recommendations; and links that are to be included or excluded in the profiling. As each item is extracted from its link, the item ID and reference <div> are added to the content list that will be submitted to the web service at the end of the page processing. Note that since the script will start executing as soon as the web browser encounters it in the HTML code, the script needs to be placed after all of the links that are to be processed. Next, the Resonance script retrieves the page URL and referring URL from the DOM. According to a regular expression defined by a script variable, the URLs are pattern matched and the item IDs, keywords, or other context or content identifiers are extracted.” Furthermore, as cited in Col. 19 Lines 53-63 “Note that while in principle each individual content item, such as news article, could be profiled and targeted, because of the sparseness of the data and limited duration of the content, it is more effective and efficient to identify the content by categorization, for example sports, health, finance, or travel, and then profile the categories. This can reduce the number of objects that need to be profiled from millions or potentially hundreds of millions to tens of thousands or less. The content type can be inferred from the URL or by explicit metatags embedded in the web page.”);
the machine learning model is trained to predict the likelihood that the item of targeted content will produce the conversion event based on the website being a member of a cluster of websites from the plurality of clusters of websites (i.e. target model is trained to determine conversion probability based on the website falling under the same category of interests for the user) (Hueter: Col. 12 Lines 7-19 “The average affinity is calculated for each type of event and the target model is updated with the new average affinities. The updated target model is then used to update the affinity  values. Finally, the updated affinities are used to calculate new subject vectors and the target model update process is repeated. The training cycle is repeated until the target model affinities converge to a set of stable values, that is, when the difference between successive values falls below some minimum value, such as 10 to the power of -6. Note that the weights remain fixed throughout this process because they have already been determined by the average event conversion probabilities as described in FIG. 30.” Furthermore, as cited in Col. 19 Lines 47-63 “The ad serving system uses the invention to generate targeted advertising based on the website visitor's unique personal interests as inferred from the types of content that that visitor has browsed across the Internet, specifically those websites that participate in the ad network and hence are tracked with the web beacon. Note that while in principle each individual content item, such as news article, could be profiled and targeted, because of the sparseness of the data and limited duration of the content, it is more effective and efficient to identify the content by categorization, for example sports, health, finance, or travel, and then profile the categories. This can reduce the number of objects that need to be profiled from millions or potentially hundreds of millions to tens of thousands or less. The content type can be inferred from the URL or by explicit metatags embedded in the web page.”).

With respect to Claim 45:
Hueter teaches:
The computer implemented method of claim 18, further comprising: accessing behavioral data associated with the first group of user devices (Hueter: Cols. 7-8 Lines 60-67 “FIG. 3 shows an example of a target model. This example shows the events for a typical e-commerce website, or online store. In this case the goal of the website is to get the online shopper to make a purchase. The shopper may not progress through all of the steps shown, but in general will move up and down through this purchase funnel investigating a variety of different products. As the shopper navigates through the site and investigates different products, many different subject-object events may be generated. As described previously, each event is described by a subject, object, affinity, and weight. In terms of profiling, the highest weighted affinity is used. Events may be generated explicitly by the subject selecting a specific object, or implicitly by the subject being presented with an object as a possible option to be selected.”),
the embedding generated based on the behavioral data, which includes at least one of: an indication of a purchase of a service or a good, visiting a website, engagement with a website, or survey data (i.e. source or behavioral data includes past purchase history, web browsing history, and similarity data or survey data of which products are purchased together) (Hueter: Col. 9 Lines 14-23 “For example, if the source of the data is past purchase data, then Ctotal would be the number of transactions containing Xl, X2, or both. If the source of the data is browsing history, then Ctotal would be the number of sessions containing Xl, X2, or both. Also note that the symmetry of S assumes that there is no ordering of the data. For example, if the similarity data comes from past purchase data, it is generally not known whether one item was purchased after another item; it is only known that they were purchased together.”).


Claim(s) 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hueter and Li in further view of U.S. Publication 2011/0258049 to Ramer.

With respect to Claim 43:
Hueter and Li do not explicitly disclose the computer implemented method of claim 18, wherein the machine learning model further incorporates cost information and is trained to estimate an expected price per conversion event.
However, Ramer further discloses wherein the machine learning model further incorporates cost information and is trained to estimate an expected price per conversion event (i.e. cost information and expected price per conversion event is based on predicted interaction, wherein the interactions are predicted using machine learning) (Ramer: ¶ [2019] “In embodiments, the fee-based access may be provided to the mobile-Internet user profile dataset as part of a demand-side platform service, as part of an ad exchange, as an add-on service to an advertising agency trade desk, or in some other service format. In embodiments, the cost of the fee-based access for a sponsor may be based at least in part on the sponsor, and/or user of, for example, the user profile DSP, providing an additional user profile datum for use in the mobile-settop user profile dataset. The fee-based access may be structured as an up-charge to the cost of purchasing an ad placement and/or based at least in part on an engagement-pricing model. In embodiments, the engagement pricing model may be based at least in part on a predicted user engagement level with a sponsored content using data from the mobile-Internet user profile dataset. The engagement level may be a temporal measure of interaction, or predicted interaction, with a sponsored content.” Furthermore, as cited in ¶ [1965] “Predictive analytics may also include machine learning techniques. Machine learning includes a number of statistical methods. In certain applications, it may be sufficient to directly predict a dependent variable ( e.g., occurrence of a transaction on a mobile communication facility) without focusing on the underlying relationships between variables. In other cases, the underlying relationships may be very complex and the mathematical form of the dependencies unknown. For such cases, machine learning emulates human cognition and learns from training examples to predict future events.” Furthermore, as cited in ¶ [0299] “Usage patterns may be analyzed using various predictive algorithms, such as regression techniques (least squares and the like), neural net algorithms, learning engines, random walks, Monte Carlo simulations, and others.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s machine learning model further incorporates cost information and is trained to estimate an expected price per conversion event to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “A user generally may perceive relevant mobile content as more beneficial than random mobile content. Therefore, mobile content that is relevant to a user may have a greater value to the content provider because the user may be more likely to interact with the content in a way that is favorable to the objectives of the provider, such as making a purchase or opting-in for an offer.” (Ramer: ¶ [0940]).

With respect to Claim 44:
Hueter and Li do not explicitly disclose the computer implemented method of claim 39, wherein the machine learning model is further trained using a model that returns auction win rate for the website as a function of bid price.
However, Ramer further discloses wherein the machine learning model is further trained using a model that returns auction win rate for the website as a function of bid price (i.e. auction and bid price is based on predicted interaction, wherein the interactions are predicted using machine learning) (Ramer: ¶ [2019] “In embodiments, the fee-based access may be provided to the mobile-Internet user profile dataset as part of a demand-side platform service, as part of an ad exchange, as an add-on service to an advertising agency trade desk, or in some other service format. In embodiments, the cost of the fee-based access for a sponsor may be based at least in part on the sponsor, and/or user of, for example, the user profile DSP, providing an additional user profile datum for use in the mobile-settop user profile dataset. The fee-based access may be structured as an up-charge to the cost of purchasing an ad placement and/or based at least in part on an engagement-pricing model. In embodiments, the engagement pricing model may be based at least in part on a predicted user engagement level with a sponsored content using data from the mobile-Internet user profile dataset. The engagement level may be a temporal measure of interaction, or predicted interaction, with a sponsored content.” Furthermore, as cited in ¶ [1965] “Predictive analytics may also include machine learning techniques. Machine learning includes a number of statistical methods. In certain applications, it may be sufficient to directly predict a dependent variable ( e.g., occurrence of a transaction on a mobile communication facility) without focusing on the underlying relationships between variables. In other cases, the underlying relationships may be very complex and the mathematical form of the dependencies unknown. For such cases, machine learning emulates human cognition and learns from training examples to predict future events.” Furthermore, as cited in ¶ [0299] “Usage patterns may be analyzed using various predictive algorithms, such as regression techniques (least squares and the like), neural net algorithms, learning engines, random walks, Monte Carlo simulations, and others.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s machine learning model is further trained using a model that returns auction win rate for the website as a function of bid price to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “A user generally may perceive relevant mobile content as more beneficial than random mobile content. Therefore, mobile content that is relevant to a user may have a greater value to the content provider because the user may be more likely to interact with the content in a way that is favorable to the objectives of the provider, such as making a purchase or opting-in for an offer.” (Ramer: ¶ [0940]).

With respect to Claim 46:
Hueter and Li do not explicitly disclose the computer implemented method of claim 44, wherein engagement with the website includes at least one of: information on a number of times the website is visited, a time spent at the website, or links clicked at the website.
However, Ramer further discloses wherein engagement with the website includes at least one of: information on a number of times the website is visited, a time spent at the website, or links clicked at the website (Ramer: ¶ [0956] “In embodiments, the specific authority ranking may be based on more specific categories of interactions such as local interactions, implicit interactions (interactions resulting from an implicit search), pay per call interactions, sponsored links interactions, advertisement interactions, search result interactions or other such specific category of interaction. In embodiments, the specific authority ranking may be based on a specific interaction such as an interaction with a specific phone number, specific piece of content ( e.g. such as the highest ranked content known, such as the highest ranked advertisement).” Furthermore, as cited in ¶ [0958] “In this calculation, the clickthrough parameter may represent the cumulative number of times the content is accessed (i.e., "clicked"), the click through rate, or other parameter associated with the interactivity with the content.” Furthermore, as cited in ¶ [0961] “In embodiments, an expected value calculation may indicate to a sponsor, wireless carrier, wireless operator, or telecommunications provider the average time spent on a target website and the average depth of use a target website by users visiting the website.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ramer’s engagement with the website includes at least one of: information on a number of times the website is visited, a time spent at the website, or links clicked at the website to Hueter’s training a machine learning model using the embedding and the conversion event data to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented.  One of ordinary skill in the art would have been motivated to do so because “A user generally may perceive relevant mobile content as more beneficial than random mobile content. Therefore, mobile content that is relevant to a user may have a greater value to the content provider because the user may be more likely to interact with the content in a way that is favorable to the objectives of the provider, such as making a purchase or opting-in for an offer.” (Ramer: ¶ [0940]).

Response to Arguments
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 08/24/2022, with respect to the Non-Statutory Double Patenting rejection(s) of claim(s) 18-23 and 27-46 have been considered but are not persuasive. The Applicant asserts “The Applicant will address the double patenting rejection, if appropriate, when the application is otherwise in condition for allowance.” Therefore, the rejection(s) of claim(s) 18-23 and 27-46 under the grounds of non-statutory double patenting is maintained above.
Applicant’s arguments see page 10 of the Remarks disclosed, filed on 08/24/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 18-23 and 27-46 have been considered but are not persuasive. The Applicant asserts “The explicit recitations in claim 18 of predictions without receiving or accessing web browsing history data demonstrates that the pending claims includes additional elements that amount to an inventive concept, and that therefore the pending claims are patent eligible at least under step 2B. At Step 2B, additional elements are evaluated individually and in combination to determine whether they amount to an inventive concept. (MPEP 2106.05.) The Step 2B analysis also considers whether the additional elements represent "well-understood, routine, conventional activity." (See MPEP 2106.04(d)(I).) The privacy-sensitive targeting described, for example, in paragraphs [0070]-[0071] of the present application and explicitly recited in claim 18 at least improves the functioning of the computer itself and/or includes specific limitations other than what is well-understood, routine, conventional activity in the field that confines the claim to a particular useful application. Accordingly, the Applicant respectfully requests the § 101 rejection be reconsidered and withdrawn.”  
The Examiner respectfully disagrees. Merely training a machine learning model with known inputs (e.g. conversion event data and position of each website in the dimensional embedding) in order to predict a likelihood of an event (e.g. conversion) is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). It has been well-known since at least 1996 that the “Machine learning algorithms build a model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to do so.” (See Wikipedia: Machine learning: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.”). 
Furthermore, merely not receiving or accessing a type of data (e.g. website history) does not improve the functioning of the computer itself and/or include specific limitations other than what is well-understood, routine, conventional activity in the field that confines the claim to a particular useful application. Instead, these limitations describe the technological environment that the abstract idea is taking place (i.e. online). Merely not accessing or receiving website further describes a well-known merchant problem of privacy-sensitive targeting such as merchants emailing promotions because the merchants do not have access to the client’s mailing address.  Therefore, the rejection(s) of claim(s) 18-23 and 27-46 under 35 U.S.C. § 101 is maintained above.
Applicant’s arguments see pages 8-9 of the Remarks disclosed, filed on 08/24/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 18-23, 27-42, and 45 over Hueter in view of Li have been considered but are not persuasive. The Applicant asserts “Consequently, for Hueter to function, it must possess a model of the subject for whom it is attempting to make a prediction. Hueter does describe a process by which IDs are assigned to new users (see col. 15, 1. 60 - col. 17, 1. 3; FIG. 11), but contains no disclosure of making predictions for such a new user. Hueter, therefore, contains no disclosure relevant to generating custom content without having or ascertaining a profile of the subject…Claim 18, in contrast, recites that that the machine learning model is trained to predict a likelihood that an item of targeted content will produce a conversion event given a position in the embedding without receiving or accessing web browsing history data associated with a user device to which the item of targeted content is presented. As a consequence, once trained, the machine learning model of claim 18 is able to make predictions without a profile of the user or subject, something that Hueter is incapable of accomplishing. In fact, in formulating the rejection of the last clause of claim 18, the Examiner quotes at length from Hueter including several portions that explicitly discuss obtaining or accessing web browsing history data of the subject, such as "dynamic landing pages that match the interest of new website visitors that come from the referring website. In this use of the system when the visitor comes from the referring website via a link, the web beacon captures the referring URL and submits it to the data collection web service, along with the user ID." (Office Action, p. 10 quoting Hueter col. 18, 11. 61-67.) Li is relied upon for purportedly being relevant to the "the second plurality of websites at least partially overlapping with the first plurality of websites" recitation in claim 18 but does not remedy the deficiencies of Hueter. In fact, the abstract of Li states that the disclosed system is "based on a database storing user behavior data." Accordingly, claim 18 is allowable over the references of record.”  The Examiner respectfully disagrees, the Hueter reference does in fact disclose making predictions for a new user and generating custom content without having or ascertaining a profile of the new user by segmenting the new user with other profiles that share interests. The Examiner would like to refer the Applicant to Col. 18 Lines 22-29 of the Hueter reference; “The site also contains links to other users, which may be previously associated with the user or may be recommendations for new users who share interests or other characteristics with the current user. As user subjects browse the site, they interact with instances of all of these types of content, which allows the profiling engine to profile all objects from the behavior data collected from the site as described previously.” Col. 16 Lines 31-42 further discloses this segmentation process; “The seed is compared to the top 1 variable that has been set for the page. If the seed is less than top 1, then the visitor is assigned to segment 1, which is the segment that is shown targeted recommendations as generated using the methods in this invention. If the seed is greater than or equal to top 1 but is less than the top2 script variable, then the visitor is assigned to segment 2, which is shown the pre-existing site content and is tracked by the system as a reference, or control, for segment 1. If the seed is greater than or equal to top2, then the visitor is assigned to segment 3, in which case the visitor is shown the pre-existing site content, but is not tracked as a reference within the system reporting.” It is clear from the disclosure above that the Hueter reference teaches that when a new user is visiting a website then a segmentation process is performed wherein the new visitor is assigned to a segment of profiles that share interests in order to make predictions for that new visitor.  Therefore, the rejections of claim(s) 18-23 and 27-46 under 35 U.S.C. § 103(a) is provided above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                       

September 1, 2022